         Case 1:17-cv-07175-PAE Document 119 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 OORAH, INC.,

                                        Plaintiff,                       17 Civ. 7175 (PAE)
                        -v-
                                                                                ORDER
 KANE KESSLER, P.C., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a joint request from the parties for an order permitting defendants

to disclose attorney-client communications between defendant Kane Kessler P.C. (“Kane

Kessler”) and its clients Covista Communications, Inc. (“Covista”), and Birch Communications,

Inc. (“Birch”), related to the underlying litigation. Dkt. 118 (“Joint Ltr”). The Court permits

defendants to disclose these communications for the reasons outlined in the parties’ joint letter.

       First, Covista and Birch previously approved of the disclosure of emails relating to Kane

Kessler’s representation of them. Id. at 2; see also id., Ex. B (email expressing consent for

disclosure). These communications were then provided to plaintiff Oorah, Inc. (“Oorah”). Joint

Ltr. at 2. As such, Covista and Birch have waived their claim of privilege. Ambac Assurance

Corp. v. Countrywide Home Loans, Inc., 27 N.Y.3d 616, 624 (2016) (“[A] client waives the

privilege if a communication is made in confidence but subsequently revealed to a third party.”).

       Second, the parties contend that the disclosure of these communications is necessary to

address the intent element of Oorah’s claim that defendants violated New York Judiciary Law

§ 487. See Joint Ltr. at 1. Under Judiciary Law § 487, an attorney who “[i]s guilty of any deceit

or collusion, or consents to any deceit or collusion, with the intent to deceive the court or any
         Case 1:17-cv-07175-PAE Document 119 Filed 07/20/20 Page 2 of 2




party” must pay treble damages. N.Y. Judiciary Law § 487(1). The New York Rules of

Professional Conduct allow attorneys to “reveal or use confidential information to the extent that

the lawyer reasonably believes necessary . . . to defend the lawyer or the lawyer’s employees and

associates against an accusation of wrongful conduct.” See N.Y. Rule of Professional Conduct

1.6(b)(5); see also Trepel v. Dippold, No. 04 Civ. 8310 (DLC), 2005 WL 2206800, at *3

(S.D.N.Y. Sept. 12, 2005) (“[T]he applicable disciplinary rule in New York permits a lawyer to

reveal confidences necessary to defend himself even where the accusation of wrongdoing is

made by someone other than the client.” (citing N.Y. Disciplinary Rule 4-101(C)(4), the

predecessor to N.Y. Rule of Professional Conduct 1.6)). The Court finds that disclosure of the

Covista and Birch communications to facilitate defendants’ defense is warranted.

       Third, the Court notes the parties’ representation that these communications will be

marked as “Confidential” pursuant to the parties’ protective order. See Joint Ltr. at 1, 3. This

designation will minimize any potential harm to Covista and Birch from the disclosure.

       Accordingly, defendants are permitted to disclose relevant communications between

Kane Kessler, Covista, and Birch related to the underlying litigation. Given the delay from this

privilege issue, the Court grants the parties’ joint request for a 30-day extension of the deposition

discovery deadline. Depositions must be completed by August 31, 2020.


       SO ORDERED.

                                                               PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: July 20, 2020
       New York, New York




                                                  2
